Citation Nr: 0112698	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-17 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
cholelithiasis, status post cholecystectomy.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1993 to August 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the veteran's original 
claim of entitlement to service connection for 
cholelithiasis, status post cholecystectomy.  The disability 
was assigned a rating of zero percent, effective from the day 
following the date of the veteran's separation from service.


REMAND

In reviewing the record, the Board observes that the veteran 
was initially represented in this appeal by the California 
Department of Veterans Affairs, as indicated by the fact that 
the RO forwarded a courtesy copy of the November 1997 rating 
decision to that organization.  The veteran relocated to 
Montana sometime thereafter, and in August 1998 she re-
designated her power of attorney to the Montana Veterans 
Affairs Division, as evidenced by a completed VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  Her file was forwarded to the Fort 
Harrison, Montana, RO in September 1998.  In October 1999, 
the RO was informed that the veteran had returned to 
California, and her file was then transferred to the RO in 
Los Angeles.  

The claims file does not currently contain either a completed 
VA Form 21-22 designating a different representative, or an 
express written statement from the veteran revoking the 
Montana Veterans Affairs Division' s power to act on her 
behalf.  A copy of the most recent supplemental statement of 
the case issued to the veteran was provided to the Montana 
Veterans Affairs Division; however, there is no indication 
that the Montana Veterans Affairs Division was afforded an 
opportunity to review the record on appeal.  More 
specifically, the record does not contain a signed Statement 
of Accredited Representative in Appealed Case (VA Form 646), 
a brief, or any other written statement on behalf of the 
veteran.  

Appellate review must await clarification of representation.  
The Board's Rules of Practice, 38 C.F.R. Part 20, state that 
an appellant has a right to representation "in all stages of 
an appeal. . . ."  38 C.F.R. § 20.600 (2000).  Further, 
these rules provide that an appellant may revoke a power of 
attorney at any time prior to the issuance of a final 
decision on her appeal by the Board.  38 C.F.R. §§ 20.607, 
20.1304(a) (2000).  The appellant's claims folder reflects an 
August 1998 designation of the Montana Veterans Affairs 
Division as her representative.  It does not appear that such 
designation was ever formally rescinded.  On remand, the RO 
should clarify the status of her representative.  Should the 
appellant desire continued representation by the Montana 
Veterans Affairs Division, the RO should ensure that her 
representative is allowed to review the record on appeal and 
present written argument on her behalf.  See M21-1, Part IV, 
Subchapter VIII, para. 8.30-33 (Aug. 1996).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines VA obligations 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet.App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7 (a), 114 Stat. 2096, 2099-2100.  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001).  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the veteran and 
clarify whether she still wants to be 
represented by the State organization 
where she no longer resides.  If so, the 
RO should take the appropriate steps to 
note that fact in the record and then, 
following any additional development 
required in this remand, forward the 
veteran's claims file to the accredited 
representative for review prior to 
returning it to the Board.  If not, she 
should be afforded the opportunity to 
appoint a representative which provides 
services in California.

2.  The RO should then review the 
veteran's claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




